DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-20 are objected to because of the following informalities:  
Claim 17, lines 7-8, “thus wire as well” is unclear.  
Claim 20, lines 11-12, “thus wire as well” is unclear.  
Claims 18-19 are included because of their dependencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 5,528,820) in view of Gonda et al (5,471,954).
Re claim 1, Collier discloses a filament comprising: a core (48); an electrically-insulative coating (60) around the core; and a heat-activated material layer (62, 64) around the electrically-insulative coating (Fig 1, 3), but does not disclose the core being electrically-resistive.
Re claim 2, wherein the heat-activated material layer is a coating on the electrically-insulative coating (Fig 3).
The teaching as discussed above does not disclose wherein the filament has a diameter of 20 nm to 1 µm (re claim 5).
Gonda et al teach the use of a core (25, 25a) which is resistive (col. 7, lines 5-10)(Figs 1, 1a). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the resistive core for the core of Collier for limiting current flow to other device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the specific diameter of the filament of Collier for intended use, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 3, 4, 6-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847